*788The evidence discloses that plaintiff was a passenger in defendant Levin’s automobile, which was stopped at an intersection in compliance with a red traffic light. For the same reason another vehicle was also stopped directly in front of the Levin automobile. Both automobiles were thus stationary for approximately two minutes when a truck, operated by defendant Tesehmaeher and owned by defendant Pierson, collided with the Levin car, driving it into the other car immediately ahead and injuring plaintiff. On examination before trial defendant Tesehmaeher testified that, as he approached the intersection controlled by the traffic light, he observed that the light was red in his direction; that he saw the two cars stopped for the red light; that as he approached the vehicles he slowed down but his foot slipped off the brake pedal and Ms truck collided with the Levin veMcle. The act of defendant Levin in bringing his vehicle to a halt at the red traffic signal was not an improvident or careless act. The proximate cause of the accident was not any act or omission on his part. Hence, he is free from negligence and is entitled to summary judgment in his favor as against the plaintiff. Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.